Citation Nr: 0119105	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  00-24 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
lung claimed as due to exposure to Agent Orange during 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran served on active duty from September 1958 to July 
1968, which service included a tour of duty in the Republic 
of Vietnam from October 1965 to August 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

Prior to addressing the merits of the issue currently on 
appeal, the Board notes that the RO in a September 2000 
rating decision, denied the veteran's claim for post-
traumatic stress disorder (PTSD) on the basis that the 
veteran had failed to submit a well grounded claim.  Although 
the veteran apparently did not appeal this decision, in light 
of the recent change in the law which eliminated the legal 
requirement of submitting a well-grounded claim, the RO 
should readdress this matter.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).


FINDINGS OF FACT

1.  The veteran had approximately 10 years of active military 
service, including service in the Republic of Vietnam, and 
his decorations include the Purple Heart as well as 14 Air 
Medals and the Vietnam Gallantry Cross.

2.  The veteran served in Vietnam from October 1965 to August 
30, 1966, and his duties included those of a helicopter 
repair mechanic and a crew chief on a helicopter flying 
combat support missions.  

3.  The veteran was diagnosed with advanced Stage VI 
carcinoma of the lung, with metastasis to bone and liver, in 
September 1999.  

4.  The evidence is equipoise as to whether the veteran's 
carcinoma of the lung was manifest to a compensable degree 
prior to August 1996.    


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
veteran's adenocarcinoma of the lung is of service origin.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding due to the Board's favorable determination of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran had active duty service from 1958 to 1968 in the 
United States Marine Corps.  The veteran's service personnel 
records show that he was assigned to a helicopter squadron in 
the Republic of Vietnam from October 1965 to August 30, 1966.  
The veteran, served as a helicopter repair mechanic, and as a 
crew chief on a helicopter, flew numerous combat support 
missions during his tour of duty in Vietnam.  He was wounded 
in action against the enemy in August 1966, for which he 
received the Purple Heart Medal.  The veteran was also 
awarded 14 Air Medals and the Vietnam Cross of Gallantry.  

Review of the veteran's service medical records revealed no 
evidence of lung cancer in service, nor has the veteran 
contended that the disease existed in service.  Rather, the 
veteran contends that he developed lung cancer many years 
after service as a result of his exposure to Agent Orange 
while serving in the Republic of Vietnam.  

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A veteran may be entitled to presumptive service connection 
for certain listed diseases, if he was exposed to Agent 
Orange or other herbicides while on active duty in Vietnam 
during the Vietnam Era.  The diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents are enumerated at 38 U.S.C.A. § 
1116(a) and 38 C.F.R. § 3.309(e), and include respiratory 
cancers.  However, with regard to the respiratory cancers, VA 
regulations specify that the disease must have become 
manifest to a degree of 10 percent within 30 years after the 
last date on which the veteran was exposed to the herbicide 
during active military service for service connection to be 
warranted.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Furthermore, if a veteran who served on active duty in 
Vietnam during the Vietnam era develops one of the diseases 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 
3.309(e), the veteran is presumed to have been exposed to 
Agent Orange or similar herbicides.  McCartt v. West, 12 Vet. 
App. 164, 168 (1999).

The Board notes that even if the veteran did not successfully 
meet the legal criteria for a presumption of service 
connection, he would not be precluded from showing direct 
service connection by showing that exposure to herbicides 
during service did cause his lung cancer.  See Combee v. 
Brown, 34 F. 3d 1039 Fed. Cir. 1994).  

In the instant case, the veteran was diagnosed with stage IV 
adenocarcinoma of the lung in October 1999, a "respiratory 
cancer" which is one of the enumerated presumptive diseases 
described above.  The evidence is also indisputable that the 
veteran was on active duty in Vietnam during the Vietnam Era.  
However, to be entitled to the presumption of service 
connection, the veteran's adenocarcinoma of the lung must 
have been manifest to a degree of 10 percent or more within 
30 years after the date of last exposure to an herbicide 
agent.  As noted above, the veteran left Vietnam on August 
30, 1966; thus, to warrant presumptive service connection 
there must be evidence that the veteran's lung cancer had 
become manifest to a degree of 10 percent or more on or 
before August 30, 1996.  Also as noted above, the absence of 
the disease in question manifest to a compensable degree 
within the applicable presumptive period does not preclude 
service connection on a direct basis.  See Combee, supra. 

Review of the medical evidence of record includes numerous 
reports of chest x-rays including one dated in March 1995 
which showed cardiomegaly with pulmonary vascular congestion; 
Kerley "B" lines; tiny bilateral pleural effusions; and 
findings compatible with cardiac decompensation developing 
since November 1989.  The radiographic impressions were 
changes of cardiac decompensation with pulmonary edema; 
prominent hila most likely representing distended pulmonary 
vasculature; and the possibility of adenopathy was noted to 
be raised.  

Review of medical additional medical records reveals that the 
veteran was seen by his private physician in late August 
1999, complaining of a recent history of coughing.  A 
radiology report dated in August 1999, noted that the film 
had been compared to chest x-ray films from March 1995.  The 
impression on the more recent x-ray was that of a 4 cm. 
lobulated mass in the right upper lobe which might represent 
primary lung tumor.  There was also right-sided pleural 
effusion and right lower lobe atelectasis and possibly 
enlarged lymph nodes as well.  

A consultation report from Dr. S. Arnold, M. D., a pulmonary 
specialist, dated in September 1999, indicated that he had 
examined the veteran and reviewed the veteran's medical 
history.  The physician noted that chest x-rays from 1996 had 
shown prominent interstitial markings.  An August 1999 chest 
x-ray showed right pleural effusion, and a mass-like 
infiltrate.  A CT scan from August 1999 showed a mass-like 
infiltrate with some pleural tenting; the main bronchi were 
thickened; there was a moderately large right pleural 
effusion; and several hypodense areas in the liver.  Dr. 
Arnold indicated, in pertinent part, that the veteran's chest 
x-ray was worrisome and noted that the pleural tenting and 
the mass-like nature of the infiltrate was of concern as was 
the thickening of the bronchi and the pleural effusion.  He 
reported that the underlying concern was bronchogenic 
carcinoma.  Further diagnostic tests were recommended and in 
September 1999, a fine needle biopsy revealed adenocarcinoma 
of the lung.  

Medical reports from L. W. Holder, M.D., a radiation oncology 
specialist, dated in October 1999, indicated that the veteran 
was diagnosed to have advanced Stage IV adenocarcinoma of the 
lung.  A bone scan was consistent with metastasis to the left 
ribs and an ultrasound was very suspicious for metastasis to 
the liver.  The veteran was not a candidate for surgery or 
curative treatment; however, palliative chemotherapy to 
extend the quality, and possibly the quantity of his life was 
discussed.

In a statement dated in October 1999, Dr. Holder stated that 
the veteran had been diagnosed with non-small cell lung 
cancer and that it was a "possibility that Agent Orange was 
a potential cause for his malignancy."  In a statement dated 
in November 1999, Dr. Holder noted that the veteran was a 
patient under his care with stage IV advanced non-small cell 
lung cancer.  Dr. Holder further indicated that this type of 
lung cancer was "slow growing" and it was conceivable 
(probable) that his cancer was initiated around 1995.  A 
third handwritten statement from Dr. Holder, dated in May 
2000, indicated that the veteran's prior exposure to Agent 
Orange was a potential cause of his adenocarcinoma of the 
lung with bone metastases.

As noted above, in order to satisfy the provisions regarding 
presumptive service connection, the veteran's lung cancer 
must have been manifest to a degree of 10 percent on or 
before August 30, 1996.  The Board finds, under the facts of 
this case and in light of the benefit of the doubt provisions 
of 38 C.F.R. § 3.102, that the evidence does so indicate.  In 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

The Board finds that service connection is warranted for the 
veteran's adenocarcinoma of the lung.  The only medical 
opinion as to the origin of the cancer, provided by the 
veteran's treating oncologist who has reviewed the veteran's 
medical history as well as his current condition, attributes 
the onset of the disease to around 1995, well within the 
presumptive 30-year period.  Furthermore, the pulmonary 
specialist who examined the veteran and reviewed his medical 
history in September 1999, also specifically noted the x-ray 
findings from 1996 to be significant as well as 1999 in 
expressing his concern that it was cancer.  The Board is 
aware that some of the actual medical records from 1995 and 
1996 are not of record; however, the Board finds the opinions 
of the two medical specialists who had access to the 
pertinent records to be sufficient in this case to place the 
evidence in equipoise as to whether the veteran's advanced 
Stage IV adenocarcinoma of the lung was manifest to a degree 
of 10 percent on or prior to August 30, 1996.  The Board 
emphasizes that, absent evidence to the contrary, the Board 
is not in a position to question these opinions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, the Board is 
unable to conclude that the preponderance of the evidence is 
against the instant claim.  Accordingly, it appears that 
there is at least an approximate balance of positive and 
negative evidence regarding the merits of this issue.  With 
reasonable doubt resolved in favor of the veteran, 
presumptive service connection is warranted for his 
adenocarcinoma of the lung.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for adenocarcinoma of the lung is granted.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 


